IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00287-CV

LELVE JUSTIN GAYLE, M.D.,
                                                            Appellant
v.

ALMA DOREEN TODD,
                                                            Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 09-000300-CV-85


                          MEMORANDUM OPINION


      Lelve Justin Gayle filed a notice of appeal on August 28, 2009 from an order of

the trial court that denied his motion to dismiss pursuant to Section 74.351(b) of the

Texas Civil Practice and Remedies Code. Gayle now seeks a dismissal of his appeal

because he no longer wishes to pursue the legal issues involved in this appeal.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 4, 2009
[CV06]




Gayle v. Todd                                  Page 2